LAS VEGAS RAILWAY EXPRESS, INC. 9480 S. EASTERN AVE # 205 LAS VEGAS, NV 89123 April 30, 2015 Michael Clampitt Senior Counsel U.S. Securities & Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Las Vegas Railway Express, Inc. Amendment No. 2 to Form 10-K for the Fiscal Year Ended March 31, 2014 Filed January 22, 2015 Form 10-Q for the Fiscal Quarter Ended December 31, 2014 Filed February 17, 2015 File No. 000-54648 Dear Mr. Clampitt: By letter dated April 16, 2015, the staff (the “Staff,” “you” or “your”) of the U.S. Securities & Exchange Commission (the “Commission”) provided Las Vegas Railway Express, Inc.(the “Company,” “we,” “us” or “our”) with its comments to the Company’s amendment to its annual report on Form 10-K and quarterly report on Form 10-Q, each as referenced above. The Company is preparing its response to your letter, which we expect to complete by no later than May 14, 2015, in accordance with the extension that the Staff verbally granted to our counsel on April 30, 2015. Thank you. Very Truly Yours, /s/ Wanda Witoslawski Wanda Witoslawski Chief Financial Officer
